



COURT OF APPEAL
        FOR BRITISH COLUMBIA




Citation:



New
                Skeena Forest Products Inc. (Re),









2005 BCCA
            58




Date: 20050125




Docket: CA032484



In the
      Matter of the Companies creditors Arrangement Act,

R.S.C.
      1985, c. C-36



and

In the
      Matter of the Canada Business Corporation Act,

R.S.C.
      19845, c. C-44, as amended



and



In the
      Matter of the Company Act,

R.S.B.C.
      1996, c. 62, as amended



and



In the
      Matter of New Skeena Forest Products Inc.,,

Orenda
      Forest Products Ltd., Orenda Logging Ltd. and

9753 Acquisition
      Corp.



Respondents

(Petitioners)

And



Kitwanga
      Lumber Co. Ltd.



Respondent

(Respondent)













Before:



The Honourable
            Mr. Justice Low





(In Chambers)




Oral Reasons for Judgment




R. Janes



Counsel for the Appellant

City of Prince Rupert





R.A. Miller



Counsel for the Respondent

Court Appointed Receiver

Ernst & Young Inc.





Place and
            Date:



Vancouver, British Columbia





25 January 2005




(leave to appeal)


[1]

LOW
        J.A.
:  On January 5, 2005 my reasons were delivered
        on the appellants application for leave to appeal.  In those reasons
        I refused leave to appeal.  The order has not yet been entered, and I
        have been asked by counsel to reconsider the matter.

[2]

As
      I understand it, all parties now consent to leave to appeal being granted.  It
      seems that either counsel for the Receiver misunderstood his instructions
      from the Receiver, or I misunderstood the position advanced by counsel
      for the Receiver during the hearing on December 17, 2004, or there was
      a combination of both.

[3]

Whatever
      the cause, it is apparent that my reasons for refusing leave to appeal
      were not well founded.

[4]

Therefore
      I have reconsidered the matter.  In light of what counsel has said to me
      today, and the consent, particularly the consent of the Receiver, I now
      make an order granting leave to appeal.

[5]

There
      will be an order accordingly.







The Honourable Mr. Justice Low




